Exhibit 10.3

TRANSACTION SUPPORT AGREEMENT

This TRANSACTION SUPPORT AGREEMENT (this “Agreement”) is entered into as of
October 27, 2020, by and between Galileo Newco Limited, a company incorporated
under the laws of Guernsey (the “Company”), Maven Topco Limited, a company
incorporated under the laws of Guernsey (“Topco”), dMY Technology Group, Inc.
II, a Delaware corporation (“dMY”), and the undersigned, a shareholder of Topco
(the “Shareholder”). Each of the Company, Topco, dMY and the Shareholder are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”. Capitalized terms used herein without being otherwise defined herein
shall have the meanings assigned thereto in the BCA (defined below).

RECITALS

WHEREAS, the Company, Topco, dMY, Maven Midco Limited, a private limited company
incorporated under the laws of England and Wales (“Midco”), and dMY Sponsor II,
LLC, a Delaware limited liability company (the “Sponsor”), are entering into
that certain Business Combination Agreement (the “BCA”), substantially in the
form attached as Exhibit A hereto (as the same may be amended or supplemented
from time to time), on or around October 27, 2020 (the “Signing Date”);

WHEREAS, pursuant to the BCA, among other things, on the Closing Date but prior
to the Closing, (1) the Company and Topco will undergo a pre-closing
reorganization as set forth in Exhibit A to the BCA which provides for, among
other things, the exchange by the Pre-Closing Holders of all existing classes of
shares of Topco (except for the Remaining Preference Shares) for newly issued
common shares of the Company; provided, however, that solely with respect to the
shares of Topco that are unvested immediately prior to such reorganization and
the holders of such shares have duly and validly executed and delivered, in
accordance with the terms of the BCA, a Transaction Support Agreement or
Additional Support Agreement agreeing to the vesting and restrictions provisions
as set forth in the Transaction Support Agreement, such shares of Topco shall be
exchanged for the same class of common shares of the Company but shall remain
subject to certain vesting and restrictions (such shares subject to such vesting
and restrictions, the “Restricted Shares”, and such vesting and restrictions as
are set forth on Exhibit B hereto), and (2) Topco will redeem and cancel the
Remaining Preference Shares, in each case, on the terms and subject to the
conditions set forth in the BCA;

WHEREAS, the Shareholder is the sole legal and beneficial owner of (i) the
number of each class and type of equity securities of Topco set forth on
Schedule A hereto (the “Current Shares”) (in addition to any other equity
securities of Topco acquired by the Shareholder after the date hereof and prior
to the Closing, including, without limitation, any equity securities issued or
deemed issued to the Shareholder in connection with the conversion or exchange
(including pursuant to the Pre-Closing Reorganization) of any other equity
securities, or received by the Shareholder pursuant to any reclassification,
stock split, combination, stock dividend, subdivision, recapitalization or the
like, collectively, the “Equity Securities”) and (ii) the number and type of
debt securities of Midco set forth on Schedule A hereto (the “Current Debt
Securities” and together with the Equity Securities, the “Subject Securities”),
and expects to receive substantial benefits as a result of the consummation of
the Merger subject to the terms of the BCA;

WHEREAS, the BCA contemplates that, simultaneously with the Closing, the
Sponsor, Topco, the Company, dMY, Maven TopHoldings S.à.r.l., a Luxembourg
société à responsibilité limitée, and certain shareholders signatory thereto
will enter into an Investor Rights Agreement (the “Investor Rights Agreement”),
substantially in the form attached as Exhibit C hereto, containing, among other
things, provisions regarding registration rights, lock-up restrictions and sale
coordination obligations; and



--------------------------------------------------------------------------------

WHEREAS, in consideration for the payments and other benefits to be received by
the Shareholder under and subject to the terms of the BCA and as a material
inducement to Topco’s and dMY’s entry into the BCA and consummation of the
transactions contemplated thereby, the Shareholder agrees to enter into this
Agreement and to be bound by the obligations set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

AGREEMENT

1. Support Agreement / Power of Attorney.

(a) The Shareholder hereby irrevocably and unconditionally agrees that, from and
after the date hereof and until the earlier of the Closing or the valid
termination of the BCA (the “Effective Period”), at any meeting of the
shareholders of Topco or the Company (whether annual or extraordinary and
whether or not adjourned or postponed or any other meeting of Topco or the
Company), however called, on any written resolution, and in any action by
written consent or resolution, in each case of the shareholders of Topco or the
Company (collectively, “such meeting or written consent”), the Shareholder
shall, solely in its capacity as a shareholder of Topco or the Company, as
applicable, do the following:

(i) when such meeting is held, appear at such meeting (in person or by proxy
pursuant to Section 1(b) below) or otherwise cause the Subject Securities to be
counted as present thereat for the purpose of establishing a quorum;

(ii) vote the Subject Securities (or execute and return an action by written
consent), or cause the Subject Securities to be voted (or validly execute and
return and cause such consent to be granted with respect to), at such meeting or
written consent in favor of the BCA, and the dealing with of the Subject
Securities in accordance with the BCA, and the transactions contemplated
thereby, including the Pre-Closing Reorganization and Redemption (collectively,
the “Transactions”), including with respect to any matter in furtherance of the
Transactions or by any of the Ancillary Agreements for which a vote or approval
of the shareholders of Topco or the Company is required (the “Transaction
Approvals”); and

(iii) vote the Subject Securities (or execute and return an action by written
consent), or cause the Subject Securities to be voted (or validly execute and
return and cause such consent to be granted with respect to), at such meeting or
written consent against any Competing Transaction.

(b) Except as set forth under the terms of the Management Investment Deed and/or
the Investment Deed, as applicable, the Shareholder has revoked or terminated
any proxies, voting agreements or similar arrangements previously given or
entered into with respect to the Subject Securities.

(c) The Shareholder hereby covenants and agrees that the Shareholder shall not,
at any time prior to the earlier of the termination of this Agreement in
accordance with Section 7(a) or the Closing, (i) enter into any voting agreement
or voting trust with respect to any of the Subject Securities that is
inconsistent with the Shareholder’s obligations pursuant to this Agreement,
(ii) grant a proxy or power of attorney with respect to any of the Subject
Securities that is inconsistent with the Shareholder’s obligations pursuant to
this Agreement, or (iii) enter into any agreement or undertaking that is
otherwise inconsistent with, or would interfere with, or prohibit or prevent it
from satisfying, its obligations pursuant to this Agreement.



--------------------------------------------------------------------------------

(d) The Shareholder hereby covenants and agrees that the Shareholder shall
exercise in full all agency and powers of attorney granted to it by the other
shareholders of TopCo pursuant to the Transaction Support Agreements and
Additional Support Agreements entered into and delivered by such other
shareholders (“Other Shareholders”), and shall use such agency and powers of
attorney in full to act, to make, execute and sign, acknowledge, swear to,
verify, deliver, record, file and publish, as applicable, such actions,
documents, deeds, agreements or instruments as required under the laws of
Guernsey and any other additional jurisdiction, and additionally, in connection
with the Transaction Approvals, including, entry into and delivery of a
Restricted Shares Agreement (if any) containing the restrictions set forth on
Exhibit B hereto on behalf of all Other Shareholders that have delivered
Transaction Support Agreements and Additional Support Agreements, and any
document or instrument to implement all steps involved in the Pre-Closing
Reorganization and the Redemption as set forth in the BCA); provided, however,
that the power of attorney granted to the undersigned Shareholder hereunder
cannot be used to take any actions pursuant to any amended provision of the BCA
in the event the BCA is amended following the Signing Date, to the extent any
such amendment to the BCA (i) is adverse and disproportionate to any Other
Shareholder in any respect relative to the undersigned Shareholder under the
terms of such amendment, or (ii) reduces the Company Equity Value. The
undersigned Shareholder further covenants and agrees to exercise all such agency
and powers of attorney to (a) execute and deliver the Investor Rights Agreement
on behalf of such Other Shareholders that have delivered a Transaction Support
Agreement or any Additional Support Agreement and (b) to determine the time
when, purpose for, and manner in which any such agency and powers of attorney
shall be exercised by the Shareholder, and the conditions, provisions and
covenants of any instruments or documents that may be executed by the
Shareholder pursuant to, and in each case, solely to the extent consistent with,
such agency and powers of attorney granted by such Other Shareholders pursuant
to the Transaction Support Agreements and Additional Support Agreements.

2. Release of Claims. In consideration for the payments and other benefits to be
received by the Shareholder under the terms of the BCA, subject to and effective
as of the Closing, the Shareholder, for and on behalf of himself, herself or
itself and each of his, her or its, as applicable, heirs, executors,
administrators, personal representatives, successors, assigns, subsidiaries,
predecessors, parent companies, shareholders and Affiliates and in each case,
each of their respective Affiliates, officers, directors, partners, employees,
agents, attorneys, and other representatives, hereby acknowledges full and
complete satisfaction of and fully and irrevocably releases and forever
discharges the Company, Topco, dMY (and, for the avoidance of doubt, the Trust
Account), the Target Companies, each of their respective subsidiaries and their
predecessors, successors, assignees, parent companies, shareholders and
investors (direct and indirect) and, in each case, each of their respective
Affiliates, officers, directors, partners, employees, agents, attorneys and
other representatives, past and present (collectively, the “Released Entities”),
from liability on or for any and all charges, claims, controversies, actions,
causes of action, cross claims, counterclaims, demands, debts, duties,
sanctions, fines, compensatory damages, liquidated damages, punitive or
exemplary damages, other damages, claims for costs, attorney’s fees, sums of
money, suits, contracts, covenants, controversies, agreements, promises,
responsibilities, obligations and accounts of any kind, nature or description
whatsoever in Law or in equity (“Actions”), direct or indirect, past, present
and future, and whether or not now or heretofore known, suspected, matured or
unmatured, contingent or uncontingent, or claimed against the Released Entities,
through and including the Closing, arising out of, or relating to, (i) such
Shareholder’s ownership of equity or debt interests in any Target Company,
including Topco or the Company, prior to the Closing (including any and all
Actions such Shareholder may have against the Released Entities in such
Shareholder’s capacity as a securityholder or a debtholder of any Target
Company) and (ii) the organization, management or operation of the businesses of
any Target Company relating to any matter, occurrence, action, inaction,
omission or activity prior to the Closing, in each case, in such Shareholder’s
capacity as an equity or debt securityholder; provided, that such release shall
not



--------------------------------------------------------------------------------

release the Released Entities for (i) any liabilities or Actions that such
Shareholder has pursuant to its right to receive its portion of the Company
Equity Value determined in accordance with, and subject to, the terms of, and
the steps set forth in, the BCA, (ii) any Actions arising out of or related to
the Released Entities’ respective Governing Document, to provide
indemnification, reimbursement or advancement of expenses to such Shareholder in
respect of actions taken or omitted in such Shareholder’s capacity as an officer
and/or director of such Released Entity prior to the Closing, (iii) any Actions
arising out of or related to the Released Entities’ contracts with or
obligations to any Shareholder in respect of compensation arrangements as an
officer and/or director of such Released Entity prior to the Closing, (iv) any
Actions arising under, or in connection with, any commercial agreements as
between any direct or indirect portfolio companies of the Shareholder or its
Affiliates and any Released Entity, or (v) any Actions arising under, or in
connection with, any agreements set forth in Schedule 1.1(c) of the Company
Disclosure Letter.

3. Company Transaction Expenses. Pursuant to Section 2.3(b) of the BCA, the
undersigned Shareholder hereby acknowledges and agrees that if the Adjusted
Company Equity Value is less than the Company Equity Value, the undersigned
Shareholder shall promptly, and in any event no later than five (5) Business
Days following the final determination of the Final Sponsor Transaction Expenses
and Final Company Transaction Expenses pursuant to Section 2.3(b) of the BCA,
pay, or cause to be paid, the full amount of such excess, if any, to the
Company, in each case, on behalf of all Pre-Closing Holders, by wire transfer of
immediately available funds to an account designated in writing by the Company
(for the avoidance of doubt, such payment by the undersigned Shareholder shall
not come from cash or cash equivalents from any of the Target Companies).

4. Transfer of Subject Securities; New Subject Securities. Except as otherwise
provided under the terms of the Management Investment Deed and/or Investment
Deed, as applicable, the Shareholder will not sell, transfer, pledge, encumber,
assign, grant an option with respect to, hedge, swap, convert or otherwise
dispose of (collectively, “Transfer”), or enter into any contract, option, put,
call or other arrangement or understanding with respect to the Transfer of, any
of the Subject Securities or any interest therein prior to the Closing;
provided, that any Transfer of Subject Securities permitted under the terms of
the Management Investment Deed and/or Investment Deed, as applicable, shall be
permitted only if, as a precondition to such Transfer, the transferee shall
agree in writing, reasonably satisfactory in form and substance to the Company,
to assume all of the obligations of the Shareholder under, and be bound by all
of the terms of, this Agreement; provided, further, that any Transfer permitted
under this Section 4 shall not relieve the Shareholder of its obligations under
this Agreement.

5. Remedies.

(a) The Shareholder expressly acknowledges and agrees that (i) it is receiving
good and valuable consideration sufficient to make this Agreement, and each of
the terms herein, binding and fully enforceable, each of the restrictions
contained in this Agreement are supported by adequate consideration and are
reasonable in all respects (including with respect to subject matter, time
period and geographical area) and such restrictions are necessary to protect the
Company’s, Topco’s and dMY’s interest in, and value of, the Company’s business
(including the goodwill inherent therein), (ii) the Shareholder (together with
the other shareholders of Topco (and, following the Pre-Closing Reorganization,
the Company)) is primarily responsible for the creation of such value and
(iii) the Company, Topco and dMY would not have entered into the BCA and this
Agreement or consummated the transactions contemplated thereby or hereby without
the restrictions contained in this Agreement.

(b) The Parties acknowledge and agree that the amount of actual damages suffered
by Topco, the Company and dMY in the event of an actual or threatened breach of
this Agreement would be difficult or impossible to accurately calculate and
there may be irreparable damages to Topco, the Company or dMY in the event of
such an actual or threatened breach. Consequently, the Parties agree that in
addition



--------------------------------------------------------------------------------

to any other remedy or relief to which it may be entitled, in the event of a
breach or threatened breach of this Agreement, Topco, the Company, dMY or their
respective successors and assigns shall be entitled to an injunction or
injunctions to prevent breaches of any of the terms or provisions of this
Agreement, and to enforce specifically the performance by the Shareholder. The
Shareholder hereby agrees to waive any defense in any suit that Topco, the
Company or dMY has an adequate remedy at Law and hereby agrees to waive any
requirement to post any bond in connection with obtaining such relief.

(c) If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Agreement is invalid or unenforceable, the Parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

(d) Notwithstanding anything to the contrary set forth herein, the Parties
acknowledge and agree that this Section 5 is not intended to be, and is not, an
admission or acknowledgement by any Person that money damages or any other
monetary payment would be a sufficient remedy for a breach of this Agreement, or
that the inability to obtain a monetary remedy by virtue of the limitations in
this Section 5 will limit a Party’s ability to obtain injunctive relief or
specific performance in accordance with this Section 5. Except as otherwise
expressly provided herein, any and all remedies provided herein will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
Law or equity upon such Party, and the exercise by a Party of any on remedy will
not preclude the exercise of any other remedy.

6. Shareholder Representations and Warranties. The Shareholder represents and
warrants to Topco, the Company and dMY (solely with respect to the Shareholder
and not with respect to any other shareholder of Topco, the Company and dMY)
that:

(a) (i) if such Shareholder is a corporation, limited liability company,
partnership, trust, proprietorship or other legal entity, it has all necessary
corporate, limited liability company, limited partnership or other applicable
power and authority (or, if the Shareholder is a natural person, the Shareholder
has the legal capacity) to execute and deliver this Agreement and to perform the
Shareholder’s obligations hereunder; (ii) the execution, delivery and
performance of this Agreement and the transactions contemplated by this
Agreement by such Shareholder have been duly and validly authorized by all
necessary action on the part of such Shareholder; (iii) the execution, delivery
and performance of this Agreement and the transactions contemplated by this
Agreement by such Shareholder will not, directly or indirectly (with or without
notice or lapse of time), contravene, conflict with or result in a violation of,
if the Shareholder is an entity, the organizational documents of the Shareholder
or such Shareholder’s Affiliates; and (iv) the execution and delivery of this
Agreement does not, and the performance by the Shareholder of the Shareholder’s
obligations hereunder will not, result in the creation or imposition of any Lien
upon the Subject Securities.

(b) The Shareholder has duly and validly executed this Agreement, this Agreement
is a legal, valid and binding obligation of the Shareholder, enforceable against
the Shareholder in accordance with the terms set forth herein (except as such
enforceability (x) may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization or other similar applicable Laws affecting or
relating to enforcement of creditors’ rights generally and (y) is subject to
general principles of equity), and the Shareholder is the sole legal and
beneficial owner of, and has good and valid title, to, all of the Subject
Securities, and there exist no Liens or any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise dispose of
the Subject Securities), other than pursuant to the Management Investment Deed
and/or Investment Deed, as applicable, and/or the articles of incorporation of
Topco or the Company (as



--------------------------------------------------------------------------------

applicable) from time to time, or any restrictions on transfer arising under
applicable securities Laws. The Shareholder has the sole right to vote the
Subject Securities, and, none of the Subject Securities are subject to any
proxy, voting trust or other similar agreement or arrangement other than
pursuant to the Management Investment Deed and/or Investment Deed, as
applicable, and/or the articles of incorporation of Topco or the Company (as
applicable) from time to time, or any restrictions on transfer arising under
applicable securities Laws. The Current Shares are the only equity securities of
Topco owned legally or beneficially by such Shareholder on the date hereof, and
except as set forth on Schedule A hereto, the Shareholder does not own
beneficially or legally have the right to acquire, or have any other interest
in, any other equity securities of Topco or any of its Subsidiaries, or any
rights to acquire, or any securities that are convertible into, any of the
foregoing. The Current Debt Securities are the only debt securities of Topco
owned legally or beneficially by such Shareholder or its Affiliates on the date
hereof, and except as set forth on Schedule A hereto, the Shareholder does not
own beneficially or legally have the right to acquire, or have any other
interest in, any other debt securities of Topco or any of its Subsidiaries, or
any rights to acquire, or any securities that are convertible into, any of the
foregoing.

(c) The Shareholder has received a copy of the BCA and the Investor Rights
Agreement substantially in the form of which (subject to the terms and
conditions hereof) such Shareholder shall become a party to the Investor Rights
Agreement at the Closing in such Shareholder’s capacity as Management or
Co-Investor (as such term is defined therein), as applicable, and have the
rights, and be subject to the obligations set forth therein.

(d) The Restricted Shares, if any, to be issued to the Shareholder upon the
consummation of the Transactions shall have the vesting and restrictions set
forth in Exhibit B hereto, and effective as of the Closing, such Restricted
Shares shall continue to be subject to the vesting terms and restrictions set
forth in any agreement granting such Restricted Shares and/or any restricted
share plan implemented at Closing (which shall in all respects be consistent
with the terms set forth in Exhibit B hereto).

(e) The Shareholder (i) except as provided in this Agreement and the Management
Investment Deed and/or Investment Deed, as applicable, has full voting power,
full power of disposition and full power to issue instructions with respect to
the matters set forth herein, in each case, with respect to the Subject
Securities, (ii) has not entered into any voting agreement or voting trust with
respect to any of the Subject Securities that is inconsistent with the
Shareholder’s obligations pursuant to this Agreement, (iii) has not granted a
proxy or power of attorney with respect to any of the Subject Securities that is
inconsistent with the Shareholder’s obligations pursuant to this Agreement and
(iv) has not entered into any agreement or undertaking that is otherwise
inconsistent with, or would interfere with, or prohibit or prevent it from
satisfying, its obligations pursuant to this Agreement.

(f) At the Closing, each of the agreements set forth on Exhibit D to which the
Shareholder is party will be automatically terminated without requiring any
further action in connection therewith.

7. Termination; Amendments and Waivers; Assignment.

(a) This Agreement shall automatically terminate, without any notice or other
action by any Party, and be void ab initio upon the valid termination of the BCA
pursuant to Article 7 thereof and, upon such termination shall be of no further
force and effect, without the creation or imposition of any penalty, liability
or obligation upon any Party.



--------------------------------------------------------------------------------

(b) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed by the Shareholder, dMY, Topco
and the Company. Notwithstanding the foregoing, no failure or delay by any Party
in exercising any right hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other right hereunder. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assignable by the Shareholder
without Topco’s, the Company’s and dMY’s prior written consent.

(c) None of the representations, warranties, covenants and agreements set forth
in this Agreement shall survive the Closing, except for Sections 1, 2, 3, 5 and
7 hereof.

8. Notices. All notices, demands and other communications to be given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given (a) when personally delivered (or, if delivery is refused, upon
presentment) or received by email (with confirmation of transmission) prior to
5:00 p.m. eastern time on a Business Day and, if otherwise, on the next Business
Day, (b) one (1) Business Day following sending by reputable overnight express
courier (charges prepaid) or (c) three (3) calendar days following mailing by
certified or registered mail, postage prepaid and return receipt requested.
Unless another address is specified in writing pursuant to the provisions of
this Section 8, notices, demands and other communications shall be sent to the
addresses indicated below:

 

(a)  

If to Topco, to:

 

Maven Topco Limited

 

c/o Apax Partners LLP

 

33 Jermyn Street

 

London SQ1Y 6DN

 

Attention:

 

Gabriele Cipparrone

       Albert Costa Centena          

Email:

  gabriele.cipparrone@apax.com        albert.costa@apax.com     

With copies (which shall not constitute notice) to:

 

Apax Partners LLP

 

33 Jermyn Street

 

London SQ1Y 6DN

 

Attention:

 

Gabriele Cipparrone

       Albert Costa Centena     

Email:

  gabriele.cipparrone@apax.com        albert.costa@apax.com     

and

 

Kirkland & Ellis LLP

 

601 Lexington Avenue

 

New York, NY 10022

 

Attention:

 

Edward J. Lee

       Srinivas Kaushik        Abhishek Kolay     

Email:

  edward.lee@kirkland.com        skaushik@kirkland.com       
abhishek.kolay@kirkland.com   



--------------------------------------------------------------------------------

(b)  

If to the Company, to:

    

Galileo NewCo Limited

 

c/o Apax Partners LLP

 

33 Jermyn Street

 

London SQ1Y 6DN

 

Attention:

 

Gabriele Cipparrone

       Albert Costa Centena     

Email:

  gabriele.cipparrone@apax.com        albert.costa@apax.com     

With copies (which shall not constitute notice) to:

 

Apax Partners LLP

 

33 Jermyn Street

 

London SQ1Y 6DN

 

Attention:

 

Gabriele Cipparrone

       Albert Costa Centena          

Email:

  gabriele.cipparrone@apax.com        albert.costa@apax.com     

and

 

Kirkland & Ellis LLP

 

601 Lexington Avenue

 

New York, NY 10022

 

Attention:

 

Edward J. Lee

       Srinivas Kaushik        Abhishek Kolay     

Email:

  edward.lee@kirkland.com        skaushik@kirkland.com       
abhishek.kolay@kirkland.com    (c)  

If to dMY, to:

    

dMY Sponsor II, LLC

 

1180 North Town Center Drive, Suite 100

 

Las Vegas, Nevada 89144

 

Attention:

 

Niccolo de Masi

       Harry L. You     

Email:

  niccolo@dmytechnology.com        harry@dmytechnology.com     

with a copy (which shall not constitute notice) to:

 

White & Case LLP

 

1221 Avenue of the Americas

 

New York NY 10020

 

Attention:

 

Joel Rubinstein

       Tali Sealman     

E-mail:

  joel.rubinstein@whitecase.com        tali.sealman@whitecase.com   



--------------------------------------------------------------------------------

(d) If to the Shareholder, to the address and contact information set forth on
the Shareholder’s signature page hereto.

or to such other address as the Party to whom notice is given may have
previously furnished to the other Party in writing in the manner set forth
above.

9. Miscellaneous.

(a) Entire Agreement. This Agreement, the BCA, the Investor Rights Agreement,
the Ancillary Agreements and the documents referred to herein and therein
constitute the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersede all prior agreements and undertakings,
both written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement, except as otherwise expressly provided in this
Agreement.

(b) No Third Party Beneficiaries. This Agreement shall be for the sole benefit
of the Parties and their respective successors and permitted assigns and the
Released Entities and is not intended, nor shall be construed, to give any
Person, other than the Parties and their respective successors and assigns and
the Released Entities, any legal or equitable right, benefit or remedy of any
nature whatsoever by reason this Agreement. Nothing in this Agreement, expressed
or implied, is intended to or shall constitute the Parties, partners or
participants in a joint venture.

(c) Further Assurances. The Shareholder hereby agrees to use the Shareholder’s
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things reasonably necessary under applicable Laws to consummate the
Transactions on the terms and subject to the conditions set forth in the BCA and
the Ancillary Agreements.

(d) Other Provisions. Sections 6.9 (Communications; Press Release; SEC Filings),
8.5 (Severability), 8.6 (Interpretation), 8.8 (Counterparts; Electronic
Delivery) and 8.9 (Governing Law; Waiver of Jury Trial; Jurisdiction) of the BCA
are incorporated herein by reference, mutatis mutandis.

{Signature pages follow}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Transaction
Support Agreement as of the date first above written.

 

GALILEO NEWCO LIMITED By:  

/s/ Gabriele Cipparrone

Name:   Gabriele Cipparrone Title:   Director

[Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

MAVEN TOPCO LIMITED By:  

/s/ Gabriele Cipparrone

Name:   Gabriele Cipparrone Title:   Director

[Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

DMY TECHNOLOGY GROUP, INC. II By:  

/s/ Niccolo de Masi

Name:   Niccolo de Masi Title:   Chief Executive Officer

[Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDER:

 

Maven TopHoldings S.a.r.l.

 

/s/ Philippe Santin

Name: Philippe Santin

Title: Manager

Date: October 27, 2020

 

Notice Address:

 

1-3 Boulevard de la Foire, Luxembourg

L-1528, Luxembourg

E-mail: philippe.santin@icloud.com

Attention: Philippe Santin

with a copy (which shall not constitute notice) to:

 

E-mail:

Attention:

[Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

[See attached.]



--------------------------------------------------------------------------------

Exhibit A

BCA

[See attached.]



--------------------------------------------------------------------------------

Exhibit B

Terms of Restricted Shares

[See attached.]



--------------------------------------------------------------------------------

Exhibit C

Form of Investor Rights Agreement

[See attached.]



--------------------------------------------------------------------------------

Exhibit D

Agreements to be Terminated

[See attached.]